            Case 7:20-cv-00855-VB Document 36 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
  ALLSTATE INSURANCE COMPANY,                                 :
                             Interpleader Plaintiff,          :
  v.                                                          :
                                                              :
  NORMAN CLANCY, ELLEN CLANCY,                                :
  NATIONSTAR MORTGAGE, LLC, HSBC                              :
                                                                  ORDER
  BANK USA, NATIONAL ASSOCIATION as                           :
  Trustee for Merrill Lynch Mortgage Investors,               :
                                                                  20 CV 855 (VB)
  Inc., Mortgage Pass-Through Certificates,                   :
  MANA Series 2007-AF1, NEW YORK STATE :
  DEPARTMENT OF TAXATION AND                                  :
  FINANCE, THE UNITED STATES OF                               :
  AMERICA, and HEATHER D. LEE, ESQ.,                          :
                             Interpleader Defendants. :
--------------------------------------------------------------x

       On May 29, 2020, the Court held an on-the-record telephone conference, attended by
counsel for interpleader plaintiff Allstate, counsel for interpleader defendants Nationstar
Mortgage and HSBC Bank, and interpleader defendants Heather D. Lee, Esq., and Norman and
Ellen Clancy.

       Thereafter, the Court issued an Order granting Allstate’s motion to accept interpleader
funds in the amount of $260,125.54 and scheduled a conference in this matter for August 5,
2020, at 12:30 p.m. The Court also directed plaintiff Allstate to serve defendants Norman and
Ellen Clancy and file proof of service on the docket. (See Doc. #25).

        To date, there is no indication on the docket that Allstate served the Clancys with a copy
of the Court’s May 29 Order.

       Accordingly, Allstate is directed to serve a copy of the May 29 Order (Doc. #25) and file
proof of service on the docket by July 31, 2020.

Dated: July 28, 2020
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge



                                                         1
